Title: To George Washington from Agricol Billion, 9 July 1791
From: Billion, Agricol
To: Washington, George



Mr President
at Mr James Mercier No. 15 North Water StreetPhiladelphia July 9th 1791

The satisfaction which the News of your return to Philadelphia has spread through the public mind manifested itself in such a manner that strangers, even those unacquainted with the english language, could not be ignorant of it; and altho I am of this last description, I have proved, as well as your Citizens, the sentiments of sensibility and admiration which all Europe expresses for your social & military virtues, and mingle my acclamations with those of this fortunate and grateful people whose fetters you have broken.
I had proposed, Mr President, before your arrival was announced, to invite, through the medium of the public papers, the Amateurs of the fine Arts, to make a purchase of three precious peices which I have brought here, They consist of two Busts of white marble as large as the life, one representing the effigy of John James Rousseau, and the other that of Montesque, and a small time piece for a Hall—supported by 4 Columns of white marble—covered by a Chinese canopy & gilt with gold in the manner of the famous Baillon. This Time piece is about 18 inches high and may be placed either on a Chimney Piece or on a Table, it has a glass case which wholly covers it.
The epoch of your return being indicated to me, I have therefore suspended the insertion of these things in the public Papers, flattering myself that you woud not dissapprove, Mr President, of my having the honor to offer them to you—in order that they might not be advertised in the papers until you had the refusal of them. I am, with Respect, Mr President, Yr most Huble & Obet Sert

Agricol Billion

